Citation Nr: 0803378	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

Evaluation of bilateral high arches, currently rated as 10 
percent disabling.  

  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1980 to November 
1984, and from September 1988 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.      


REMAND

The veteran has not undergone VA compensation examination for 
his service-connected bilateral high arch disorder since 
September 2005.  Moreover, the record does not contain recent 
treatment records indicating the current status of this 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination with an appropriate 
specialist in order to determine the 
nature and severity of the veteran's 
bilateral arch disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report should reflect that 
such a review was made.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Any complaints of the 
veteran should be reported.          

2.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law 



and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


